Title: To George Washington from John Smith, 1 January 1776
From: Smith, John
To: Washington, George



Sir
Providence January 1. 1776

Agreable to your desire to his Honor the Gove[r]nor, what Blankets could be collected in this Town are now sent you by Mr Hale who will give you the cost of them, the number sent is 182. am sorry the number is so small tho believe that a Quantity might be collected in the Country Towns in some little time if

you think it needful please to let me know and I will endeavor to procure them. I am Sir your very humble Servt

John Smith

